         Case 1:19-cr-00211-DMT Document 58 Filed 11/25/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     ORDER GRANTING MOTION TO
             Plaintiff,             )     RECONSIDER ORDER OF
                                    )     DETENTION
      vs.                           )
                                    )
                                    )
Amber Emilia Ruiz,                  )     Case No.: 1:19-cr-211
                                    )
             Defendant.             )
_____________________________________________________________________________
       Before the Court is Defendant’s Motion to Reconsider Order of Detention. (Doc. No. 52).

After her first detention hearing in November 2019, Defendant was ordered released pending

trial, but this release was revoked on June 16, 2020 after a petition was filed and a detention

hearing was held. See Doc. Nos. 19, 34, 42. Shortly thereafter, she was released for treatment at

Heartview Foundation. (Doc. No. 44). After her treatment was completed, she returned to

detention.

       Now, Defendant asks the Court to reconsider its prior detention order and release her to

her friend’s home in Bismarck pending her change of plea and sentencing hearings which are

currently set for February 9, 2021. (Doc. No. 51). Defendant advises her intent to complete the

aftercare phase of her treatment while on release and states that she will comply with any release

conditions.

       The United States filed a response in opposition on November 18, 2020. (Doc. No. 57).

Citing its consultation with Defendant’s pretrial services officer, the United States argues that

Defendant performed poorly on her previous release and expresses its belief that Defendant

needs more structure than a private residence.




                                                 1
         Case 1:19-cr-00211-DMT Document 58 Filed 11/25/20 Page 2 of 3



       The Court appreciates Defendant’s completion of treatment at Heartview and her interest

in further treatment. While mindful of the concerns of the United States, the Court finds that

giving Defendant a chance for further success is appropriate in this instance. As such, the motion

(Doc. No. 52) is GRANTED. Defendant is ordered released no earlier than 9:00 A.M. on

November 26, 2020, to Demay Fox. While on release, Defendant must abide by the below

conditions:

       (1)     Defendant shall report to the Pretrial Services Officer at such times and in such

              manner as designated by that Officer;

       (2)     Except upon prior approval from the Pretrial Services Officer, the defendant’s

              travel is restricted to the Bismarck-Mandan area.

       (3)     Defendant shall refrain from the use of alcohol; any use or possession of a

              narcotic drug and other controlled substances defined in 21 U.S.C. § 802 or state

              statute, unless prescribed by a licensed medical practitioner, and any use of

              inhalants. Defendant shall submit to drug/alcohol screening at the direction of the

              Pretrial Services Officer to verify compliance. Failure or refusal to submit to

              testing or tampering with the collection progress or specimen may be considered

              the same as a positive test.

       (4)     Defendant shall not possess a firearm, destructive device, or other dangerous

              weapon.

       (5)     Defendant shall not knowingly or intentionally have any directed or indirect

              contact with co-defendants except that counsel for the defendant, or counsel’s

              agent or authorized representative, may have such contact with such person(s) as

              is necessary in the furtherance of the defendant’s legal defense.



                                                2
  Case 1:19-cr-00211-DMT Document 58 Filed 11/25/20 Page 3 of 3



(6)    Defendant shall undergo a substance abuse and/or mental health evaluation if

      required by the Pretrial Services Officer and comply with resulting counseling or

      treatment recommendations. Defendant shall sign all releases of information

      requested by the Pretrial Services Officer so that his progress and participation in

      treatment may be monitored.

(7)    Defendant shall reside with Demay Fox and not change this residence without

      prior approval of the Pretrial Services Officer.

(8)    Defendant shall submit his/her person, residence, vehicle, and/or possessions to a

      search conducted by a Pretrial Services Officer at the request of the Pretrial

      Services Officer. Failure to submit to a search may be grounds for revocation of

      pretrial release. Defendant shall notify any other residents that the premises may

      be subject to searches pursuant to this condition.

(9)    Defendant shall maintain or actively seek employment. Employment must be

      approved by the Pretrial Services Officer.

IT IS SO ORDERED.

Dated this 25th day of November, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter
                                             United States Magistrate Judge




                                         3
